EXHIBIT 10.21

SEAGATE TECHNOLOGY

2004 STOCK COMPENSATION PLAN

Adopted by Board on August 5, 2004

Approved by Stockholders on October 28, 2004

Amended by the Board on April 27, 2006

Termination Date: October 28, 2014

I. PURPOSES.

1.1. Eligible Stock Award Recipients. The persons eligible to receive Stock
Awards are the Employees, Directors and Consultants of the Company and its
Affiliates.

1.2. Available Stock Awards. The purpose of the Plan is to provide a means by
which eligible recipients of Stock Awards may be given an opportunity to benefit
from increases in value of the Common Stock through the granting of Stock Awards
including, but not limited to: (i) Incentive Stock Options, (ii) Nonstatutory
Stock Options, (iii) Restricted Stock Bonuses, (iv) Restricted Stock Purchase
Rights, (v) Stock Appreciation Rights, (vi) Phantom Stock Units,
(vii) Restricted Stock Units, (viii) Performance Share Bonuses, and
(ix) Performance Share Units.

1.3. General Purpose. The Company, by means of this new Plan, which is intended
to replace the Company’s 2001 Stock Option Plan (“Predecessor Plan”), seeks to
provide incentives for the group of persons eligible to receive Stock Awards to
align their long-term interests with those of the Company’s shareholders and to
perform in a manner individually and collectively that enhances the success of
the Company and its Affiliates. Stock Awards granted under the Predecessor Plan
shall continue to be governed by the terms of the Predecessor Plan in effect on
the date of grant of such award.

II. DEFINITIONS.

2.1. “Affiliate” means generally with respect to the Company, any entity
directly, or indirectly through one or more intermediaries, controlling or
controlled by (but not under common control with) the Company. Solely with
respect to the granting of any Incentive Stock Options, Affiliate means any
parent corporation or subsidiary corporation of the Company, whether now or
hereafter existing, as those terms are defined in Sections 424(e) and (f),
respectively, of the Code.

2.2. “Beneficial Owner” means the definition given in Rule 13d-3 promulgated
under the Exchange Act.

2.3. “Board” means the Board of Directors of the Company.

2.4. “Change of Control” means the occurrence of any of the following events:

(i) The sale, exchange, lease or other disposition of all or substantially all
of the assets of the Company to a person or group of related persons, as such
terms are defined or described in Sections 3(a)(9) and 13(d)(3) of the Exchange
Act (other than to Silver Lake Partners and its affiliates, Texas Pacific Group
and its affiliates, or any group controlled by one or more of the foregoing),
that will continue the business of the Company in the future;



--------------------------------------------------------------------------------

(ii) A merger or consolidation involving the Company in which the voting
securities of the Company owned by the shareholders of the Company immediately
prior to such merger or consolidation do not represent, after conversion if
applicable, more than fifty percent (50%) of the total voting power of the
surviving controlling entity outstanding immediately after such merger or
consolidation; provided that any person who (1) was a beneficial owner (within
the meaning of Rules 13d-3 and 13d-5 promulgated under the Exchange Act) of the
voting securities of the Company immediately prior to such merger or
consolidation, and (2) is a beneficial owner of more than 20% of the securities
of the Company immediately after such merger or consolidation, shall be excluded
from the list of “shareholders of the Company immediately prior to such merger
or consolidation” for purposes of the preceding calculation;

(iii) Any person or group (other than Silver Lake Partners and its affiliates,
Texas Pacific Group and its affiliates, or any group controlled by one or more
of the foregoing) is or becomes the Beneficial Owner, directly or indirectly, of
more than 50% of the total voting power of the voting stock of the Company
(including by way of merger, consolidation or otherwise) and the representatives
of Silver Lake Partners and its affiliates, Texas Pacific Group and its
affiliates, or any group in which any of the foregoing is a member, individually
or in the aggregate, cease to have the ability to elect a majority of the Board
(for the purposes of this clause (iii), a member of a group will not be
considered to be the Beneficial Owner of the securities owned by other members
of the group);

(iv) During any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board (together with any new Directors
whose election by such Board or whose nomination for election by the
shareholders of the Company was approved by a vote of a majority of the
Directors of the Company then still in office, who were either Directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board then in office; or

(v) A dissolution or liquidation of the Company.

2.5. “Code” means the Internal Revenue Code of 1986, as amended.

2.6. “Committee” means a committee of one or more members of the Board (or other
individuals who are not members of the Board to the extent allowed by law)
appointed by the Board in accordance with Section 3.3 of the Plan.

2.7. “Common Stock” means the common shares of the Company.

2.8. “Company” means Seagate Technology, a limited company domiciled in the
Cayman Islands.

2.9. “Consultant” means any person, including an advisor, (i) engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or (ii) who is a member of the board of directors
of an Affiliate. However, the term “Consultant” shall not include either
Directors who are not compensated by the Company for their services as a
Director or Directors who are compensated by the Company solely for their
services as a Director.

2.10. “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s

 

2



--------------------------------------------------------------------------------

Continuous Service. For example, a change in status from an Employee of the
Company to a Consultant of an Affiliate or a Director will not constitute an
interruption of Continuous Service. The Board or the chief executive officer of
the Company, in that party’s sole discretion, may determine whether Continuous
Service shall be considered interrupted in the case of any leave of absence
approved by the Company or an Affiliate, including sick leave, military leave or
any other personal leave.

2.11. “Covered Employee” means the chief executive officer and the four
(4) other highest compensated officers of the Company for whom total
compensation is required to be reported to shareholders under the Exchange Act,
as determined for purposes of Section 162(m) of the Code.

2.12. “Director” means a member of the Board of Directors of the Company.

2.13. “Disability” means the permanent and total disability of a person within
the meaning of Section 22(e)(3) of the Code for all Incentive Stock Options. For
all other Stock Awards, “Disability” means physical or mental incapacitation
such that for a period of six (6) consecutive months or for an aggregate of nine
(9) months in any twenty-four (24) consecutive month period, a person is unable
to substantially perform his or her duties. Any question as to the existence of
that person’s physical or mental incapacitation as to which the person or
person’s representative and the Company cannot agree shall be determined in
writing by a qualified independent physician mutually acceptable to the person
and the Company. If the person and the Company or an Affiliate cannot agree as
to a qualified independent physician, each shall appoint such a physician and
those two (2) physicians shall select a third (3rd)who shall make such
determination in writing. The determination of Disability made in writing to the
Company or an Affiliate and the person shall be final and conclusive for all
purposes of the Stock Awards.

2.14. “Eligible Director” means any Director who: (i) is not employed by the
Company and (ii) does not receive a financial management fee from the Company
and is not employed by any entity that receives such a fee.

2.15. “Employee” means any person employed by the Company or an Affiliate.
Service as a Director or compensation by the Company or an Affiliate solely for
services as a Director shall not be sufficient to constitute “employment” by the
Company or an Affiliate.

2.16. “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.17. “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange (including
the New York Stock Exchange) or traded on the Nasdaq National Market or the
Nasdaq SmallCap Market, the Fair Market Value of a share of Common Stock shall
be the arithmetic mean of the high and low selling prices of such stock as
reported on such date on the Composite Tape of the principal national securities
exchange on which such stock is listed or admitted to trading, or if no
Composite Tape exists for such national securities exchange on such date, then
on the principal national securities exchange on which such stock is listed or
admitted to trading, or if the stock is not listed or admitted to trading on a
national securities exchange, the arithmetic mean of the per Share closing bid
price and per Share closing asked price on such date as quoted on the National
Association of Securities Dealers Automated Quotation System (or such market in
which such prices are regularly quoted), or if no sale of stock shall have been
reported on such Composite Tape or such national securities exchange on such
date or quoted on the National Association of Securities Dealers Automated
Quotation System on such date, then the immediately preceding date on which
sales of the stock have been so reported or quoted shall be used.

(ii) In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined in good faith by the Board.

(iii) For any reference to Fair Market Value in the Plan used to establish the
price at which the Company shall sell Common Stock to a Participant under the
terms and conditions of a Stock Award (such as a Stock Award of Options,
Restricted Stock Purchase Rights or Stock Appreciation Rights), the date as of
which this definition shall be applied shall be the grant date of such Stock
Award.

 

3



--------------------------------------------------------------------------------

2.18. “Full-Value Stock Award” shall mean any of a Restricted Stock Bonus,
Restricted Stock Units, Phantom Stock Units, Performance Share Bonus, or
Performance Share Units.

2.19. “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

2.20. “Non-Employee Director” means a Director who either (i) is not a current
Employee or Officer of the Company or its parent or a subsidiary, does not
receive compensation (directly or indirectly) from the Company or its parent or
a subsidiary for services rendered as a consultant or in any capacity other than
as a Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction as to
which disclosure would be required under Item 404(a) of Regulation S-K and is
not engaged in a business relationship as to which disclosure would be required
under Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

2.21. “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

2.22. “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

2.23. “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.

2.24. “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.

2.25. “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

2.26. “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), was not an officer of the Company or an “affiliated corporation”
at any time and is not currently receiving direct or indirect remuneration from
the Company or an “affiliated corporation” for services in any capacity other
than as a Director; or (ii) is otherwise considered an “outside director” for
purposes of Section 162(m) of the Code.

2.27. “Participant” means a person to whom a Stock Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Stock
Award.

2.28. “Performance Share Bonus” means a grant of shares of the Company’s Common
Stock not requiring a Participant to pay any amount of monetary consideration,
and subject to the provisions of Section 8.6 of the Plan.

2.29. “Performance Share Unit” means the right to receive the value of one
(1) share of the Company’s Common Stock at the time the Performance Share Unit
vests, with the further right to elect to defer receipt of that value otherwise
deliverable upon the vesting of an award of Performance Share Units. These
Performance Share Units are subject to the provisions of Section 8.7 of the
Plan.

 

4



--------------------------------------------------------------------------------

2.30. “Phantom Stock Unit” means the right to receive the value of one (1) share
of the Company’s Common Stock, subject to the provisions of Section 8.4 of the
Plan.

2.31. “Plan” means this 2004 Stock Compensation Plan of Seagate Technology.

2.32. “Restricted Stock Bonus” means a grant of shares of the Company’s Common
Stock not requiring a Participant to pay any amount of monetary consideration,
and subject to the provisions of Section 8.1 of the Plan.

2.33. “Restricted Stock Purchase Right” means the right to acquire shares of the
Company’s Common Stock upon the payment of the agreed-upon monetary
consideration, subject to the provisions of Section 8.2 of the Plan.

2.34. “Restricted Stock Unit” means the right to receive the value of one
(1) share of the Company’s Common Stock at the time the Restricted Stock Unit
vests, with the further right to elect to defer receipt of that value otherwise
deliverable upon the vesting of an award of restricted stock to the extent
permitted in the Participant’s agreement. These Restricted Stock Units are
subject to the provisions of Section 8.5 of the Plan.

2.35. “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule l6b-3, as in effect from time to time.

2.36. “Securities Act” means the Securities Act of 1933, as amended.

2.37. “Stock Appreciation Right” means the right to receive an amount equal to
the Fair Market Value of one (1) share of the Company’s Common Stock on the day
the Stock Appreciation Right is redeemed, reduced by the deemed exercise price
or base price of such right, subject to the provisions of Section 8.3 of the
Plan.

2.38. “Stock Award” means any Option award, Restricted Stock Bonus award,
Restricted Stock Purchase Right award, Stock Appreciation Right award, Phantom
Stock Unit award, Restricted Stock Unit award, Performance Share Bonus award,
Performance Share Unit award, or other stock-based award. These Awards may
include, but are not limited to those listed in Section 1.2.

2.39. “Stock Award Agreement” means a written agreement between the Company and
a holder of a Stock Award setting forth the terms and conditions of an
individual Stock Award grant. Each Stock Award Agreement shall be subject to the
terms and conditions of the Plan.

2.40. “Ten Percent Shareholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates.

III. ADMINISTRATION.

3.1. Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration to a Committee, as provided in
Section 3.3.

3.2. Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

(i) To determine from time to time which of the persons eligible under the Plan
shall be granted Stock Awards; when and how each Stock Award shall be granted;
what type or combination of types of Stock Award shall be granted; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive Common Stock
pursuant to a Stock Award; and the number of shares of Common Stock with respect
to which a Stock Award shall be granted to each such person.

 

5



--------------------------------------------------------------------------------

(ii) To construe and interpret the Plan and Stock Awards granted under it, and
to establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective.

(iii) To amend the Plan or a Stock Award as provided in Section 14 of the Plan.

(iv) Generally, to exercise such powers and to perform such acts as the Board
deems necessary, desirable, convenient or expedient to promote the best
interests of the Company that are not in conflict with the provisions of the
Plan.

(v) To adopt sub-plans and/or special provisions applicable to Stock Awards
regulated by the laws of a jurisdiction other than and outside of the United
States. Such sub-plans and/or special provisions may take precedence over other
provisions of the Plan, with the exception of Section 4 of the Plan, but unless
otherwise superseded by the terms of such sub-plans and/or special provisions,
the provisions of the Plan shall govern.

3.3. Delegation to Committee.

(i) General. The Board may delegate administration of the Plan to a Committee or
Committees of one or more individuals, and the term “Committee” shall apply to
any person or persons to whom such authority has been delegated. If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or subcommittee, as
applicable), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.

(ii) Committee Composition when Common Stock is Publicly Traded. At such time as
the Common Stock is publicly traded, in the discretion of the Board, a Committee
may consist solely of two or more Outside Directors, in accordance with
Section 162(m) of the Code, and/or solely of two or more Non-Employee Directors,
in accordance with Rule 16b-3. Within the scope of such authority, the Board or
the Committee may (1) delegate to a committee of one or more individuals who are
not Outside Directors the authority to grant Stock Awards to eligible persons
who are either (a) not then Covered Employees and are not expected to be Covered
Employees at the time of recognition of income resulting from such Stock Award
or (b) not persons with respect to whom the Company wishes to comply with
Section 162(m) of the Code and/or (2) delegate to a committee of one or more
individuals who are not Non-Employee Directors the authority to grant Stock
Awards to eligible persons who are either (a) not then subject to Section 16 of
the Exchange Act or (b) receiving a Stock Award as to which the Board or
Committee elects not to comply with Rule 16b-3 by having two or more
Non-Employee Directors grant such Stock Award.

3.4. Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

IV. SHARES SUBJECT TO THE PLAN.

4.1. Share Reserve. Subject to the provisions of Section 13 of the Plan relating
to adjustments upon changes in Common Stock, the maximum aggregate number of
shares of Common Stock that may be issued pursuant to Stock Awards shall not
exceed twenty seven million five hundred thousand (27,500,000) shares, provided
that each Stock Award granted will reduce the share reserve by one (1) share
upon the issuance of a share at the time of grant, exercise or redemption, as
applicable. To the extent that a distribution pursuant to a Stock Award is made
in cash, the share reserve shall remain unaffected. In addition, the maximum
aggregate number of shares of Common Stock that may be issued pursuant to
Full-Value Stock Awards shall not exceed ten million (10,000,000) shares of
Common Stock (“Full-Value Stock Award Share Reserve”).

 

6



--------------------------------------------------------------------------------

4.2. Reversion of Shares to the Share Reserve. If any Stock Award shall for any
reason (i) expire, be cancelled or otherwise terminate, in whole or in part,
without having been exercised or redeemed in full, (ii) be reacquired by the
Company prior to vesting, or (iii) be repurchased at cost by the Company prior
to vesting, the shares of Common Stock not acquired under such Stock Award shall
revert to and again become available for issuance under the Plan, and if subject
to a Full-Value Stock Award, shall also reduce the number of shares of Common
Stock issued against the Full-Value Stock Award Share Reserve. To the extent
that a Stock Award granted under the Plan is redeemed by payment in cash rather
than shares of Common Stock according to its terms, the shares of Common Stock
subject to the redeemed portion of the Stock Award shall revert to and again
become available for issuance under the Plan.

4.3. Source of Shares. The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.

V. ELIGIBILITY.

5.1. Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to Employees. Stock Awards other than Incentive Stock Options may
be granted to Employees, Directors and Consultants.

5.2. Ten Percent Shareholders. A Ten Percent Shareholder shall not be granted an
Incentive Stock Option unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value of the Common Stock at the
date of grant and the Option is not exercisable after the expiration of five
(5) years from the date of grant.

5.3. Annual Section 162(m) Limitation. Subject to the provisions of Section 13
of the Plan relating to adjustments upon changes in the shares of Common Stock,
no Employee shall be eligible to be granted Incentive Stock Options,
Nonstatutory Stock Options or Stock Appreciation Rights covering more than ten
million (10,000,000) shares of Common Stock during any fiscal year.

5.4. Individual Full-Value Stock Award Limitation over Life of Plan. Subject to
the provisions of Section 13 of the Plan relating to adjustments upon changes in
the shares of Common Stock, no individual shall be eligible to be issued more
than ten million (10,000,000) shares of Common Stock under all Full-Value Stock
Awards (i.e., Restricted Stock Bonuses, Restricted Stock Units, Phantom Stock
Units, Performance Share Bonuses, and Performance Share Units, but not Incentive
Stock Options, Nonstatutory Stock Options, or Stock Appreciation Rights for
which an annual limit is provided under Section 5.3) granted to such individual
under the Plan.

5.5. Consultants.

(i) A Consultant shall not be eligible for the grant of a Stock Award if, at the
time of grant, a Form S-8 Registration Statement under the Securities Act (“Form
S-8”) is not available to register either the offer or the sale of the Company’s
securities to such Consultant because of the nature of the services that the
Consultant is providing to the Company, or because the Consultant is not a
natural person, or as otherwise provided by the rules governing the use of Form
S-8, unless the Company determines both (1) that such grant (A) shall be
registered in another manner under the Securities Act (e.g., on a Form S-3
Registration Statement) or (B) does not require registration under the
Securities Act in order to comply with the requirements of the Securities Act,
if applicable, and (2) that such grant complies with the securities laws of all
other relevant jurisdictions.

(ii) Form S-8 generally is available to consultants and advisors only if
(A) they are natural persons; (B) they provide bona fide services to the issuer,
its parents, its majority owned subsidiaries; and (C) the services are not in
connection with the offer or sale of securities in a capital-raising
transaction, and do not directly or indirectly promote or maintain a market for
the issuer’s securities.

 

7



--------------------------------------------------------------------------------

VI. OPTION PROVISIONS.

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates will be
issued for shares of Common Stock purchased on exercise of each type of Option.
The provisions of separate Options need not be identical, but each Option shall
include (through incorporation of provisions hereof by reference in the Option
or otherwise) the substance of each of the following provisions:

6.1 Term. Subject to the provisions of Section 5.2 of the Plan regarding grants
of Incentive Stock Options to Ten Percent Shareholders, no Option shall be
exercisable after the expiration of seven (7) years from the date it was
granted.

6.2 Exercise Price of an Incentive Stock Option. Subject to the provisions of
Section 5.2 of the Plan regarding Ten Percent Shareholders, the exercise price
of each Incentive Stock Option shall be not less than one hundred percent
(100%) of the Fair Market Value of the Common Stock subject to the Option on the
date the Option is granted. Notwithstanding the foregoing, an Incentive Stock
Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of
Section 424(a) of the Code.

6.3 Exercise Price of a Nonstatutory Stock Option. The exercise price of each
Nonstatutory Stock Option shall be not less than eighty-five percent (85%) of
the Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted. Notwithstanding the foregoing, a Nonstatutory Stock Option
may be granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner satisfying the provisions of Section 424(a) of the
Code.

6.4 Consideration. The purchase price of Common Stock acquired pursuant to an
Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash or by check at the time the Option is exercised
or (ii) at the discretion of the Board at the time of the grant of the Option
(or subsequently in the case of a Nonstatutory Stock Option): (1) by delivery to
the Company of other Common Stock, (2) according to a deferred payment or other
similar arrangement with the Optionholder, including use of a promissory note,
(3) pursuant to a “same day sale” program, or (4) by some combination of the
foregoing. Unless otherwise specifically provided in the Option, the purchase
price of Common Stock acquired pursuant to an Option that is paid by delivery to
the Company of other Common Stock acquired, directly or indirectly from the
Company, shall be paid only by shares of the Common Stock of the Company that
have been held for more than six (6) months (or such longer or shorter period of
time required to avoid a charge to earnings for financial accounting purposes).
At any time that the Company is incorporated in Delaware, payment of the Common
Stock’s “par value,” as defined in the Delaware General Corporation Law, shall
not be made by deferred payment.

In the case of any deferred payment arrangement, interest shall be compounded at
least annually and shall be charged at the market rate of interest and contain
such other terms and conditions necessary to avoid a charge to earnings for
financial accounting purposes as a result of the use of such deferred payment
arrangement.

6.5 Transferability of an Incentive Stock Option. An Incentive Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, the Optionholder may,
by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.

6.6 Transferability of a Nonstatutory Stock Option. A Nonstatutory Stock Option
shall be transferable to the extent provided in the Option Agreement. If the
Nonstatutory Stock Option does not provide for transferability, then the
Nonstatutory Stock Option shall not be transferable except by will or by the
laws of descent and distribution and shall be exercisable during the lifetime of
the Optionholder only by the Optionholder. Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.

 

8



--------------------------------------------------------------------------------

6.7 Vesting Generally. Options granted under the Plan shall be exercisable at
such time and upon such terms and conditions as may be determined by the Board.
The vesting provisions of individual Options may vary. The provisions of this
Section 6.7 are subject to any Option provisions governing the minimum number of
shares of Common Stock as to which an Option may be exercised.

6.8 Termination of Continuous Service. In the event an Optionholder’s Continuous
Service terminates (other than upon the Optionholder’s death or Disability), the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination) but only
within such period of time ending on the earlier of (i) the date three
(3) months following the termination of the Optionholder’s Continuous Service
(or such longer or shorter period specified in the Option Agreement), or
(ii) the expiration of the term of the Option as set forth in the Option
Agreement. If, after termination, the Optionholder does not exercise his or her
Option within the time specified in the Option Agreement, the Option shall
terminate.

6.9 Extension of Termination Date. An Optionholder’s Option Agreement may also
provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than upon the Optionholder’s death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act or other applicable securities law, then the Option shall
terminate on the earlier of (i) the expiration of the term of the Option set
forth in the Option Agreement or (ii) the expiration of a period of three
(3) months after the termination of the Optionholder’s Continuous Service during
which the exercise of the Option would not be in violation of such registration
requirements or other applicable securities law.

6.10 Disability of Optionholder. In the event that an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination), but only
within such period of time ending on the earlier of (i) the date twelve
(12) months following such termination (or such longer or shorter period
specified in the Option Agreement) or (ii) the expiration of the term of the
Option as set forth in the Option Agreement. If, after termination, the
Optionholder does not exercise his or her Option within the time specified
herein, the Option shall terminate.

6.11 Death of Optionholder. In the event (i) an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s death or (ii) the
Optionholder dies within the period (if any) specified in the Option Agreement
after the termination of the Optionholder’s Continuous Service for a reason
other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
Option upon the Optionholder’s death pursuant to Section 6.5 or 6.6 of the Plan,
but only within the period ending on the earlier of (l) the date twelve
(12) months following the date of death (or such longer or shorter period
specified in the Option Agreement) or (2) the expiration of the term of such
Option as set forth in the Option Agreement. If, after death, the Option is not
exercised within the time specified herein, the Option shall terminate.

6.12 Early Exercise. The Option may, but need not, include a provision whereby
the Optionholder may elect at any time before the Optionholder’s Continuous
Service terminates to exercise the Option as to any part or all of the shares of
Common Stock subject to the Option prior to the full vesting of the Option. Any
unvested shares of Common Stock so purchased may be subject to a repurchase
option in favor of the Company or to any other restriction the Board determines
to be appropriate.

VII. NON-DISCRETIONARY STOCK AWARDS FOR ELIGIBLE DIRECTORS.

In addition to any other Stock Awards that Eligible Directors may be granted on
a discretionary basis under the Plan, each Eligible Director of the Company
shall be automatically granted without the necessity of action by the Board, the
following option grants:

 

9



--------------------------------------------------------------------------------

7.1. Initial Stock Option Grant. On the date that a Director commences service
on the Board and satisfies the definition of an Eligible Director, an initial
grant of stock options shall automatically be made to that Eligible Director.
Subject to the provisions of Section 13 of the Plan, the number of shares of
Common Stock covered by this stock option shall be equal to one hundred thousand
(100,000) shares (“Initial Grant”); provided however, that if such Eligible
Director was, prior to the commencement of service on the Board, an officer or
member of the board of directors of an entity the stock, assets and/or business
of which has been acquired by the Company, the number of shares of Common Stock
covered by the Initial Grant shall be determined by the existing members of the
Board, but shall in no event exceed one hundred thousand (100,000) shares. The
exercise price of an Initial Grant shall be one hundred percent (100%) of the
Fair Market Value of the Company’s Common Stock subject to the option on the
date the option is granted. The maximum term of an Initial Grant shall be seven
(7) years and the options shall generally vest and become exercisable over a
period of four (4) years in equal annual installments provided that the Director
remains in Continuous Service during that period. In all other respects, options
granted pursuant to an Initial Grant shall contain in substance the same terms
and conditions as set forth in Section 6 with respect to Options. If at the time
a Director commences service on the Board, the Director does not satisfy the
definition of an Eligible Director, such Director shall not be entitled to an
Initial Grant at any time, even if such Director subsequently becomes an
Eligible Director.

7.2. Annual Stock Option Grant. An annual grant of stock options shall
automatically be made to each Director who (1) is re-elected to the Board,
(2) is an Eligible Director on the relevant grant date, and (3) has served as a
Director for a period of at least six (6) months. Subject to the provisions of
Section 13 of the Plan, the number of shares of Common Stock covered by such
stock option shall be equal to twenty five thousand (25,000) shares (“Annual
Grant”). The date of grant of an Annual Grant is the date on which the Director
is re-elected to serve on the Board. The exercise price of an Annual Grant shall
be one hundred percent (100%) of the Fair Market Value of the Common Stock
subject to the option on the date the option is granted. The maximum term of an
Annual Grant shall be seven (7) years and the options shall generally vest and
become exercisable over a period of four (4) years in equal annual installments
provided that the Director remains in Continuous Service during that period. In
all other respects, options granted pursuant to an Annual Grant shall contain in
substance the same terms and conditions as set forth in Section 6 with respect
to Options.

VIII. PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.

8.1. Restricted Stock Bonus Awards. Each Restricted Stock Bonus agreement shall
be in such form and shall contain such terms and conditions as the Board shall
deem appropriate. Restricted Stock Bonuses shall be paid by the Company in
shares of the Common Stock of the Company. The terms and conditions of
Restricted Stock Bonus agreements may change from time to time, and the terms
and conditions of separate Restricted Stock Bonus agreements need not be
identical, but each Restricted Stock Bonus agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:

(i) Consideration. A Restricted Stock Bonus may be awarded in consideration for
past services actually rendered to the Company or an Affiliate for its benefit.

(ii) Vesting. Vesting shall generally be based on the Participant’s Continuous
Service. Shares of Common Stock awarded under the Restricted Stock Bonus
agreement shall be subject to a share reacquisition right in favor of the
Company in accordance with a vesting schedule to be determined by the Board.

(iii) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company shall reacquire any or
all of the shares of Common Stock held by the Participant that have not vested
as of the date of termination under the terms of the Restricted Stock Bonus
agreement.

(iv) Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Bonus agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Bonus
agreement, as the Board shall determine in its discretion, so long as Common
Stock awarded under the Restricted Stock Bonus agreement remains subject to the
terms of the Restricted Stock Bonus agreement.

 

10



--------------------------------------------------------------------------------

8.2. Restricted Stock Purchase Awards. Each Restricted Stock Purchase agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. The terms and conditions of the Restricted Stock
Purchase agreements may change from time to time, and the terms and conditions
of separate Restricted Stock Purchase agreements need not be identical, but each
Restricted Stock Purchase agreement shall include (through incorporation of
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:

(i) Purchase Price. The purchase price under each Restricted Stock Purchase
agreement shall be such amount as the Board shall determine and designate in
such Restricted Stock Purchase agreement. The purchase price shall not be less
than eighty-five percent (85%) of the Common Stock’s Fair Market Value on the
date such award is made or at the time the purchase is consummated.

(ii) Consideration. The purchase price of Common Stock acquired pursuant to the
Restricted Stock Purchase agreement shall be paid either: (A) in cash or by
check at the time of purchase; (B) at the discretion of the Board, according to
a deferred payment or other similar arrangement with the Participant, including
use of a promissory note; or (C) in any other form of legal consideration that
may be acceptable to the Board in its discretion; provided, however, that at any
time that the Company is incorporated in Delaware, then payment of the Common
Stock’s “par value,” as defined in the Delaware General Corporation Law, shall
not be made by deferred payment.

(iii) Vesting. The Board shall determine the criteria under which shares of
Common Stock under the Restricted Stock Purchase agreement may vest; the
criteria may or may not include performance criteria or Continuous Service.
Shares of Common Stock acquired under the Restricted Stock Purchase agreement
may, but need not, be subject to a share repurchase option in favor of the
Company in accordance with a vesting schedule to be determined by the Board.

(iv) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company may repurchase any or
all of the shares of Common Stock held by the Participant that have not vested
as of the date of termination under the terms of the Restricted Stock Purchase
agreement.

(v) Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Purchase agreement shall be transferable by the Participant
only upon such terms and conditions as are set forth in the Restricted Stock
Purchase agreement, as the Board shall determine in its discretion, so long as
Common Stock awarded under the Restricted Stock Purchase agreement remains
subject to the terms of the Restricted Stock Purchase agreement.

8.3. Stock Appreciation Rights. Two types of Stock Appreciation Rights (“SARs”)
shall be authorized for issuance under the Plan: (1) stand-alone SARs and
(2) stapled SARs.

(i) Stand-Alone SARs. The following terms and conditions shall govern the grant
and redeemability of stand-alone SARs:

(A) The stand-alone SAR shall cover a specified number of underlying shares of
Common Stock and shall be redeemable upon such terms and conditions as the Board
may establish. Upon redemption of the stand-alone SAR, the holder shall be
entitled to receive a distribution from the Company in an amount equal to the
excess of (i) the aggregate Fair Market Value (on the redemption date) of the
shares of Common Stock underlying the redeemed right over (ii) the aggregate
base price in effect for those shares.

(B) The number of shares of Common Stock underlying each stand-alone SAR and the
base price in effect for those shares shall be determined by the Board in its
sole discretion at

 

11



--------------------------------------------------------------------------------

the time the stand-alone SAR is granted. In no event, however, may the base
price per share be less than eighty-five percent (85%) of the Fair Market Value
per underlying share of Common Stock on the grant date.

(C) The distribution with respect to any redeemed stand-alone SAR may be made in
shares of Common Stock valued at Fair Market Value on the redemption date, in
cash, or partly in shares and partly in cash, as the Board shall in its sole
discretion deem appropriate.

(ii) Stapled SARs. The following terms and conditions shall govern the grant and
redemption of stapled SARs:

(A) Stapled SARs may only be granted concurrently with an Option to acquire the
same number of shares of Common Stock as the number of such shares underlying
the stapled SARs.

(B) Stapled SARs shall be redeemable upon such terms and conditions as the Board
may establish and shall grant a holder the right to elect among (i) the exercise
of the concurrently granted Option for shares of Common Stock, whereupon the
number of shares of Common Stock subject to the stapled SARs shall be reduced by
an equivalent number, (ii) the redemption of such stapled SARs in exchange for a
distribution from the Company in an amount equal to the excess of the Fair
Market Value (on the redemption date) of the number of vested shares which the
holder redeems over the aggregate base price for such vested shares, whereupon
the number of shares of Common Stock subject to the concurrently granted Option
shall be reduced by any equivalent number, or (iii) a combination of (i) and
(ii).

(C) The distribution to which the holder of stapled SARs shall become entitled
under this Section 8 upon the redemption of stapled SARs as described in
Section 8.3(ii)(B) above may be made in shares of Common Stock valued at Fair
Market Value on the redemption date, in cash, or partly in shares and partly in
cash, as the Board shall in its sole discretion deem appropriate.

8.4. Phantom Stock Units. The following terms and conditions shall govern the
grant and redeemability of Phantom Stock Units:

(i) Phantom Stock Unit awards shall be redeemable by the Participant to the
Company upon such terms and conditions as the Board may establish. The value of
a single Phantom Stock Unit shall be equal to the Fair Market Value of a share
of Common Stock, unless the Board otherwise provides in the terms of the Stock
Award Agreement.

(ii) The distribution with respect to any exercised Phantom Stock Unit award may
be made in shares of Common Stock valued at Fair Market Value on the redemption
date, in cash, or partly in shares and partly in cash, as the Board shall in its
sole discretion deem appropriate.

8.5. Restricted Stock Units. The following terms and conditions shall govern the
grant and redeemability of Restricted Stock Units:

A Restricted Stock Unit is the right to receive the value of one (1) share of
the Company’s Common Stock at the time the Restricted Stock Unit vests. To the
extent permitted by the Committee in the terms of his or her agreement, a
Participant may elect to defer receipt of the value of the shares of Common
Stock otherwise deliverable upon the vesting of an award of Restricted Stock
Units, so long as such deferral election complies with applicable law, including
to the extent applicable, the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”). An election to defer such delivery shall be irrevocable
and shall be made in writing on a form acceptable to the Company. The election
form shall be filed prior to the vesting date of such Restricted Stock Units in
a manner determined by the Board. When the Participant vests in such Restricted
Stock Units, the Participant will be credited with a number of Restricted Stock
Units equal to the number of shares of Common Stock for which

 

12



--------------------------------------------------------------------------------

delivery is deferred. Restricted Stock Units may be paid by the Company by
delivery of shares of Common Stock, in cash, or a combination thereof, as the
Board shall in its sole discretion deem appropriate, in accordance with the
timing and manner of payment elected by the Participant on his or her election
form, or if no deferral election is made, as soon as administratively
practicable following the vesting of the Restricted Stock Unit.

Each Restricted Stock Unit agreement shall be in such form and shall contain
such terms and conditions as the Board shall deem appropriate. The terms and
conditions of Restricted Stock Unit agreements may change from time to time, and
the terms and conditions of separate Restricted Stock Unit agreements need not
be identical, but each Restricted Stock Unit agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:

(i) Consideration. A Restricted Stock Unit may be awarded in consideration for
past services actually rendered to the Company or an Affiliate for its benefit.

(ii) Vesting. Vesting shall generally be based on the Participant’s Continuous
Service. Shares of Common Stock awarded under the Restricted Stock Unit
agreement shall be subject to a share reacquisition right in favor of the
Company in accordance with a vesting schedule to be determined by the Board.

(iii) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company shall reacquire any or
all of the shares of Common Stock held by the Participant that have not vested
as of the date of termination under the terms of the Restricted Stock Unit
agreement.

(iv) Transferability. Rights to acquire the value of shares of Common Stock
under the Restricted Stock Unit agreement shall be transferable by the
Participant only upon such terms and conditions as are set forth in the
Restricted Stock Unit agreement, as the Board shall determine in its discretion,
so long as any Common Stock awarded under the Restricted Stock Unit agreement
remains subject to the terms of the Restricted Stock Unit agreement.

8.6. Performance Share Bonus Awards. Each Performance Share Bonus agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. Performance Share Bonuses shall be paid by the Company
in shares of the Common Stock of the Company. The terms and conditions of
Performance Share Bonus agreements may change from time to time, and the terms
and conditions of separate Performance Share Bonus agreements need not be
identical, but each Performance Share Bonus agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:

(i) Consideration. A Performance Share Bonus may be awarded in consideration for
past services actually rendered to the Company or an Affiliate for its benefit.

(ii) Vesting. Vesting shall be based on the achievement of certain performance
criteria, whether financial, transactional or otherwise, as determined by the
Board. Vesting shall be subject to the Performance Share Bonus agreement. Upon
failure to meet performance criteria, shares of Common Stock awarded under the
Performance Share Bonus agreement shall be subject to a share reacquisition
right in favor of the Company in accordance with a vesting schedule to be
determined by the Board.

(iii) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company shall reacquire any or
all of the shares of Common Stock held by the Participant that have not vested
as of the date of termination under the terms of the Performance Share Bonus
agreement.

(iv) Transferability. Rights to acquire shares of Common Stock under the
Performance Share Bonus agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Performance Share Bonus
agreement, as the Board shall determine in its discretion, so long as Common
Stock awarded under the Performance Share Bonus agreement remains subject to the
terms of the Performance Share Bonus agreement.

 

13



--------------------------------------------------------------------------------

8.7. Performance Share Units. The following terms and conditions shall govern
the grant and redeemability of Performance Share Units:

A Performance Share Unit is the right to receive the value of one (1) share of
the Company’s Common Stock at the time the Performance Share Unit vests.
Participants may elect to defer receipt of the value of shares of Common Stock
otherwise deliverable upon the vesting of an award of performance shares. An
election to defer such delivery shall be irrevocable and shall be made in
writing on a form acceptable to the Company. The election form shall be filed
prior to the vesting date of such performance shares in a manner determined by
the Board. When the Participant vests in such performance shares, the
Participant will be credited with a number of Performance Share Units equal to
the number of shares of Common Stock for which delivery is deferred. Performance
Share Units may be paid by the Company by delivery of shares of Common Stock, in
cash, or a combination thereof, as the Board shall in its sole discretion deem
appropriate, in accordance with the timing and manner of payment elected by the
Participant on his or her election form, or if no deferral election is made, as
soon as administratively practicable following the vesting of the Performance
Share Unit.

Each Performance Share Unit agreement shall be in such form and shall contain
such terms and conditions as the Board shall deem appropriate. The terms and
conditions of Performance Share Unit agreements may change from time to time,
and the terms and conditions of separate Performance Share Unit agreements need
not be identical, but each Performance Share Unit agreement shall include
(through incorporation of provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

(i) Consideration. A Performance Share Unit may be awarded in consideration for
past services actually rendered to the Company or an Affiliate for its benefit.
The Board shall have the discretion to provide that the Participant pay for such
Performance Share Units with cash or other consideration permissible by law.

(ii) Vesting. Vesting shall be based on the achievement of certain performance
criteria, whether financial, transactional or otherwise, as determined by the
Board. Vesting shall be subject to the Performance Share Unit agreement. Upon
failure to meet performance criteria, shares of Common Stock awarded under the
Performance Share Unit agreement shall be subject to a share reacquisition right
in favor of the Company in accordance with a vesting schedule to be determined
by the Board.

(iii) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company shall reacquire any or
all of the shares of Common Stock held by the Participant that have not vested
as of the date of termination under the terms of the Performance Share Unit
agreement.

(iv) Transferability. Rights to acquire the value of shares of Common Stock
under the Performance Share Unit agreement shall be transferable by the
Participant only upon such terms and conditions as are set forth in the
Performance Share Unit agreement, as the Board shall determine in its
discretion, so long as Common Stock awarded under the Performance Share Unit
agreement remains subject to the terms of the Performance Share Unit agreement.

IX. COVENANTS OF THE COMPANY.

9.1. Availability of Shares. During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Stock Awards.

9.2. Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise, redemption or satisfaction of the Stock Awards; provided,
however, that this undertaking shall not require the Company to register under
the Securities Act the Plan, any Stock

 

14



--------------------------------------------------------------------------------

Award or any Common Stock issued or issuable pursuant to any such Stock Award.
If, after reasonable efforts, the Company is unable to obtain from any such
regulatory commission or agency the authority which counsel for the Company
deems necessary for the lawful issuance and sale of Common Stock under the Plan,
the Company shall be relieved from any liability for failure to issue and sell
Common Stock related to such Stock Awards unless and until such authority is
obtained.

X. USE OF PROCEEDS FROM STOCK.

Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.

XI. CANCELLATION AND RE-GRANT OF OPTIONS.

11.1. The Board shall have the authority to effect, at any time and from time to
time, (i) the repricing of any outstanding Options under the Plan and/or
(ii) with the consent of the affected Optionholders, the cancellation of any
outstanding Options under the Plan and the grant in substitution therefor of new
Options under the Plan covering the same or different number of shares of Common
Stock, but having an exercise price per share not less than eighty-five percent
(85%) of the Fair Market Value (one hundred percent (100%) of Fair Market Value
in the case of an Incentive Stock Option or, in the case of a Ten Percent
Shareholder (as described in Section 5.2 of the Plan), not less than one hundred
ten percent (110%) of the Fair Market Value) per share of Common Stock on the
new grant date. Notwithstanding the foregoing, the Board may grant an Option
with an exercise price lower than that set forth above if such Option is granted
as part of a transaction to which section 424(a) of the Code applies. Prior to
the implementation of any such repricing or cancellation of one or more
outstanding Options, the Board shall obtain the approval of the shareholders of
the Company to the extent required by any New York Stock Exchange, Nasdaq or
other securities exchange listing requirements, or applicable law.

11.2. Shares subject to an Option canceled under this Section 11 shall continue
to be counted against the maximum award of Options permitted to be granted
pursuant to Section 5.3 of the Plan. The repricing of an Option under this
Section 11, resulting in a reduction of the exercise price, shall be deemed to
be a cancellation of the original Option and the grant of a substitute Option;
in the event of such repricing, both the original and the substituted Options
shall be counted against the maximum awards of Options permitted to be granted
pursuant to Section 5.3 of the Plan. The provisions of this Section 11.2 shall
be applicable only to the extent required by Section 162(m) of the Code.

XII. MISCELLANEOUS.

12.1. Acceleration of Exercisability and Vesting. The Board (or Committee, if so
authorized by the Board) shall have the power to accelerate exercisability
and/or vesting when it deems fit, such as upon a Change of Control. The Board or
Committee shall have the power to accelerate the time at which a Stock Award may
first be exercised or the time during which a Stock Award or any part thereof
will vest in accordance with the Plan, notwithstanding the provisions in the
Stock Award stating the time at which it may first be exercised or the time
during which it will vest.

12.2. Shareholder Rights. No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to a Stock Award except to the extent that the Company has issued
the shares of Common Stock relating to such Stock Award.

12.3. No Employment or other Service Rights. Nothing in the Plan or any
instrument executed or Stock Award granted pursuant thereto shall confer upon
any Participant any right to continue to serve the Company or an Affiliate in
the capacity in effect at the time the Stock Award was granted or shall affect
the right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company, and any applicable provisions of the corporate law of the state or
other jurisdiction in which the Company is domiciled, as the case may be.

 

15



--------------------------------------------------------------------------------

12.4. Incentive Stock Option $100,000 Limitation. To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
its Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof which exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options.

12.5. Investment Assurances. The Company may require a Participant, as a
condition of exercising or redeeming a Stock Award or acquiring Common Stock
under any Stock Award, (i) to give written assurances satisfactory to the
Company as to the Participant’s knowledge and experience in financial and
business matters and/or to employ a purchaser representative reasonably
satisfactory to the Company who is knowledgeable and experienced in financial
and business matters and that he or she is capable of evaluating, alone or
together with the purchaser representative, the merits and risks of acquiring
the Common Stock; (ii) to give written assurances satisfactory to the Company
stating that the Participant is acquiring Common Stock subject to the Stock
Award for the Participant’s own account and not with any present intention of
selling or otherwise distributing the Common Stock; and (iii) to give such other
written assurances as the Company may determine are reasonable in order to
comply with applicable law. The foregoing requirements, and any assurances given
pursuant to such requirements, shall be inoperative if (1) the issuance of the
shares of Common Stock under the Stock Award has been registered under a then
currently effective registration statement under the Securities Act or (2) as to
any particular requirement, a determination is made by counsel for the Company
that such requirement need not be met in the circumstances under the then
applicable securities laws, and in either case otherwise complies with
applicable law. The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable laws, including, but
not limited to, legends restricting the transfer of the Common Stock.

12.6. Withholding Obligations. To the extent provided by the terms of a Stock
Award Agreement, the Participant may satisfy any federal, state, local, or
foreign tax withholding obligation relating to the exercise or redemption of a
Stock Award or the acquisition, vesting, distribution or transfer of Common
Stock under a Stock Award by any of the following means (in addition to the
Company’s right to withhold from any compensation paid to the Participant by the
Company) or by a combination of such means: (i) tendering a cash payment;
(ii) authorizing the Company to withhold shares of Common Stock from the shares
of Common Stock otherwise issuable to the Participant, provided, however, that
no shares of Common Stock are withheld with a value exceeding the minimum amount
of tax required to be withheld by law; or (iii) delivering to the Company owned
and unencumbered shares of Common Stock.

XIII. ADJUSTMENTS UPON CHANGES IN STOCK.

13.1. Capitalization Adjustments. If any change is made in the Common Stock
subject to the Plan, or subject to any Stock Award, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, spinoff, dividend in property
other than cash, stock split, liquidating dividend, extraordinary dividends or
distributions, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company), the Plan may be appropriately adjusted in the class(es) and maximum
number of securities subject to the Plan or to grants of Full-Value Stock Awards
pursuant to Section 4.1 above, the maximum number of securities subject to award
to any person pursuant to Sections 5.3 or 5.4 above, and the number of
securities subject to the option grants to Eligible Directors under Section 7 of
the Plan, and the outstanding Stock Awards may be appropriately adjusted in the
class(es) and number of securities and price per share of the securities subject
to such outstanding Stock Awards. The Board may make such adjustments in its
sole discretion, and its determination shall be final, binding and conclusive.
(The conversion of any convertible securities of the Company shall not be
treated as a transaction “without receipt of consideration” by the Company.)

13.2. Adjustments Upon a Change of Control.

(i) In the event of a Change of Control as defined in 2.4(i) through 2.4(iv),
such as an asset sale, merger, or change in ownership of voting power, then any
surviving entity or acquiring entity shall assume or continue any Stock Awards
outstanding under the Plan or shall substitute similar stock awards (including
an award to acquire substantially the same consideration paid to the
shareholders in the

 

16



--------------------------------------------------------------------------------

transaction by which the Change of Control occurs) for those outstanding under
the Plan. In the event any surviving entity or acquiring entity refuses to
assume or continue such Stock Awards or to substitute similar stock awards for
those outstanding under the Plan, then with respect to Stock Awards held by
Participants whose Continuous Service has not terminated, the Board in its sole
discretion and without liability to any person may (1) provide for the payment
of a cash amount in exchange for the cancellation of a Stock Award equal to the
product of (x) the excess, if any, of the Fair Market Value per share of Common
Stock at such time over the exercise or redemption price, if any, times (y) the
total number of shares then subject to such Stock Award, (2) continue the Stock
Awards, or (3) notify Participants holding an Option, Stock Appreciation Right,
or Phantom Stock Unit that they must exercise or redeem any portion of such
Stock Award (including, at the discretion of the Board, any unvested portion of
such Stock Award) at or prior to the closing of the transaction by which the
Change of Control occurs and that the Stock Awards shall terminate if not so
exercised or redeemed at or prior to the closing of the transaction by which the
Change of Control occurs. With respect to any other Stock Awards outstanding
under the Plan, such Stock Awards shall terminate if not exercised or redeemed
prior to the closing of the transaction by which the Change of Control occurs.
The Board shall not be obligated to treat all Stock Awards, even those that are
of the same type, in the same manner.

(ii) In the event of a Change of Control as defined in 2.4(v), such as a
dissolution of the Company, all outstanding Stock Awards shall terminate
immediately prior to such event.

XIV. AMENDMENT OF THE PLAN AND STOCK AWARDS.

14.1. Amendment of Plan. The Board at any time, and from time to time, may amend
the Plan. However, except as provided in Section 13 of the Plan relating to
adjustments upon changes in Common Stock, no amendment shall be effective unless
approved by the shareholders of the Company to the extent shareholder approval
is necessary to satisfy the requirements of Section 422 of the Code, any New
York Stock Exchange, Nasdaq or other securities exchange listing requirements,
or other applicable law or regulation.

14.2. Shareholder Approval. The Board may, in its sole discretion, submit any
other amendment to the Plan for shareholder approval, including, but not limited
to, amendments to the Plan intended to satisfy the requirements of
Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to certain executive officers.

14.3. Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to Incentive Stock Options and/or to bring the Plan and/or Incentive Stock
Options granted under it into compliance therewith.

14.4. No Material Impairment of Rights. Rights under any Stock Award granted
before amendment of the Plan shall not be materially impaired by any amendment
of the Plan unless (i) the Company requests the consent of the Participant and
(ii) the Participant consents in writing.

14.5. Amendment of Stock Awards. The Board at any time, and from time to time,
may amend the terms of any one or more Stock Awards; provided, however, that the
rights under any Stock Award shall not be materially impaired by any such
amendment unless (i) the Company requests the consent of the Participant and
(ii) the Participant consents in writing.

XV. TERMINATION OR SUSPENSION OF THE PLAN.

15.1. Plan Term. The Board may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate on the day before the tenth
(10th) anniversary of the date the Plan is approved by the shareholders of the
Company. No Stock Awards may be granted under the Plan while the Plan is
suspended or after it is terminated.

 

17



--------------------------------------------------------------------------------

15.2. No Material Impairment of Rights. Suspension or termination of the Plan
shall not materially impair rights and obligations under any Stock Award granted
while the Plan is in effect except with the written consent of the Participant.

XVI. EFFECTIVE DATE OF PLAN.

The Plan shall become effective on the date that it is approved by the
shareholders of the Company, which approval shall be within twelve (12) months
before or after the date the Plan is adopted by the Board. No Stock Awards may
be granted under the Plan prior to the time that the shareholders have approved
the Plan. The approval or disapproval of the Plan by the shareholders of the
Company shall have no effect on any other equity compensation plan, program or
arrangement sponsored by the Company or any of its Affiliates.

XVII. CHOICE OF LAW.

The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 

18